PER CURIAM.
This is an appeal from an order denying relief from a final judgment of default. Appellant claims it is entitled to relief because its answer to the complaint was served on the same day the clerk entered the default, citing Gibraltar Serv. Corp. v. Lone and Associates, Inc., 488 So.2d 582 (Fla. 4th DCA 1986). We agree that Gibraltar is controlling and the default should have been vacated. Therefore, we reverse and remand for the trial court to vacate the final judgment and default and for further proceedings.
WARNER, FARMER and STEVENSON, JJ., concur.